DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques de Kadt et al (U.S. Pat. No. 10,423,459 B1, hereinafter Jacques) in view of Foster et al (U.S. Pat. Pub. No. 2013/0173880 A1, hereinafter Foster).

As per claim 1, Jacques teaches the limitations substantially as claimed, including a method, the method comprising:

receiving a first request for additional memory, the first request being submitted by the second application (Figure 4; Col. 2, Lines 56-57);
assigning a portion of a memory pool to the second application, the portion of a memory pool including a set of memory chunks that are part of a memory pool (Col. 3, Lines 5-10 teaches that memory chunks are included in the resource pool), the assigning of the portion including updating a first data structure portion to associate the second application with set of memory chunks (Col. 9, Lines 28-63); and
notifying the second application that the portion of the first memory pool has been assigned to the second application (Col. 5, Lines 53-55).

Jacques does not expressly teach that the assigned portion of a memory pool are portions that had come from the first memory pool.

However, Foster teaches that the assigned portion of a memory pool are portions that had come from the first memory pool (Paragraph [0034] teaches transferring a memory from one memory pool to another based on a request; Figures 5A and 5B).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Foster with those of Jacques in order to allow for Jacques’ 

As per claim 2, Foster teaches receiving, from the first application, an indication that a plurality of memory chunks in the first memory pool are not being used by the first application, updating a second data structure portion to indicate that the plurality of memory chunks in the first memory pool is available for use by other applications, wherein the set of memory chunks includes at least some of the plurality of memory chunks, and the set of memory chunks is identified based on the second data structure portion (Figure 5B, Element 522 teaches consideration of whether pages are available in determining what gets transferred between memory pools, where consideration of whether a page is available correlates to a chunk that is not being used).

As per claim 3, Jacques teaches that the first data structure portion and the second data structure portion are either part of the same data structure or part of different data structures (Figure 6 shows data structures showing both assignment of pools to applications and of pool availability).

As per claim 5, Foster teaches detecting whether a count of memory chunks that is specified by the first request meets a budget corresponding to the second application, wherein the portion of the first memory pool is assigned to the second application only when the count of memory chunks specified by the first request meets the budget (Figures 5A and 5B).

As per claim 6, Jacques and Foster teach receiving a second request to reclaim the portion of the first memory pool that is assigned to the second application, the second request being submitted by the first application; causing the second application to release the portion of the first memory pool that is assigned to the second application; updating the first data structure portion to remove one or more associations between the second application and the portion of the first memory pool, and notifying the first application that the portion of the first memory pool has been returned to the first application (this is simply a repeat of claim 1, which the original combination of Jacques and Foster teaches).

As per claim 7, Foster teaches persisting the second request before the portion of the first memory pool is assigned back to the first application (Figures 5A and 5B).

As per claims 8-10 and 12-14, they are system claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claims 15-17, 19, and 20, they are medium claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196